Name: 79/999/EEC: Commission Decision of 12 November 1979 allowing admission free of Common Customs Tariff duties of the scientific apparatus described as 'WPI - bevelling system, consisting of: Dual Microprobe, model KS 700; Beveller, model 1200; Micropositioner, model 1250; Volt-Ohmmeter, model F-29'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-28

 Avis juridique important|31979D099979/999/EEC: Commission Decision of 12 November 1979 allowing admission free of Common Customs Tariff duties of the scientific apparatus described as 'WPI - bevelling system, consisting of: Dual Microprobe, model KS 700; Beveller, model 1200; Micropositioner, model 1250; Volt-Ohmmeter, model F-29' Official Journal L 301 , 28/11/1979 P. 0030 - 0030 Greek special edition: Chapter 02 Volume 7 P. 0303 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 12 NOVEMBER 1979 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' WPI - BEVELLING SYSTEM , CONSISTING OF : DUAL MICROPROBE , MODEL KS 700 ; BEVELLER , MODEL 1200 ; MICROPOSITIONER , MODEL 1250 ; VOLT-OHMMETER , MODEL F-29 ' ( 79/999/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 3 MAY 1979 , THE UNITED KINGDOM GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' WPI - BEVELLING SYSTEM , CONSISTING OF : DUAL MICROPROBE , MODEL KS 700 ; BEVELLER , MODEL 1200 ; MICROPOSITIONER , MODEL 1250 ; VOLT-OHMMETER , MODEL F-29 ' FOR USE TO INVESTIGATE THE SITES OF POTENTIAL ACROSS THE MAMMATIAN TRACHEAL EPITHELIUM AND TO MEASURE TRANSMEMBRANE POTENTIAL AND ELECTRICAL RESISTANCE OF THE EPITHELIUM , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 11 OCTOBER 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A BEVELLING SYSTEM COMPRISING A DUAL MICROPROBE , A BEVELLER , A MICROPOSITIONER AND A VOLTOHMMETER ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS WHICH ALLOW THE SPECIAL APPLICATION OF THE TECHNIQUE OF ELECTRODE PROBING FOR CLINICAL RESEARCH PURPOSES MAKE IT AN APPARATUS PARTICULARLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , THEREFORE , DUTY-FREE ADMISSION OF THIS APPARATUS IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' WPI - BEVELLING SYSTEM , CONSISTING OF : DUAL MICROPROBE , MODEL KS 700 ; BEVELLER , MODEL 1200 ; MICROPOSITIONER , MODEL 1250 ; VOLT-OHMMETER , MODEL F-29 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 12 NOVEMBER 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION